UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6496


RICHARD SISSON,

                  Plaintiff - Appellant,

          v.

FRED DAVIS, Warden, Deerfield Correctional Center; ROSANNE
CONNER, RN, Deerfield Correctional Center; K. FAISON,
Medical   Staff,   Deerfield   Correctional   Center;   FRED
SCHILLING, Health Services Director - VDOC; BENITA BADGETTE,
Healthcare Adm., Deerfield Correctional Center; GARY BASS,
Chief of Operations-VDOC,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-00313-LMB-TCB)


Submitted:   July 19, 2012                  Decided:   August 16, 2012


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Sisson, Appellant Pro Se.    Christopher Davies Supino,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Jeff W. Rosen, PENDER & COWARD, PC, Virginia Beach, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard       Sisson      appeals      the    district      court’s   orders

denying    relief       on    his   42    U.S.C.      § 1983      (2006)    complaint    and

denying his subsequent Fed. R. Civ. P. 59(e) motion to alter or

amend.     We     have       reviewed     the       record   and    find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.        Sisson      v.    Davis,       No.    1:11-cv-00313-LMB-TCB

(E.D.    Va.    Feb.     2    &   Mar.    2,    2012).        We    dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   AFFIRMED




                                                2